EXHIBIT 10.2 CONSENT OF MOORE & ASSOCIATES, CHARTERED MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB1 of Homeland Resources Ltd., of our report dated November 9, 2007 on our audit of the financial statements of Homeland Resources Ltd. as of July 31, 2007 and 2006, and the related statements of operations, stockholders’ equity and cash flows for the years ended July 31, 2007 and 2006 and from inception July 8, 2003 through July31, 2007 and for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada November 15, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
